



AMENDMENT NO. 2


Dated as of December 31, 2018


To
RECEIVABLES PURCHASE AGREEMENT


Dated as of December 31, 2008




This Amendment No. 2 (“Amendment”), dated as of December 31, 2018, to that
Receivables Purchase Agreement dated as of December 31, 2008 among AILIC
RECEIVABLES CORPORATION, a Delaware corporation ("Seller"), AMERICAN INCOME LIFE
INSURANCE COMPANY, an insurance company organized under the laws of Indiana
("AIL"), as the initial Servicer (the Servicer together with the Seller, the
"Seller Parties" and each a "Seller Party"), and TMK Re Ltd., a Bermuda
reinsurance corporation (“Purchaser”), is entered into among Seller, AIL and
Purchaser.


PRELIMINARY STATEMENTS


A.
Reference is made to that Receivables Purchase Agreement dated as of December
31, 2008, as amended by that certain Amendment No. 1 dated as of December 31,
2013 (collectively, the “Receivables Purchase Agreement”), among Seller, AIL,
and Purchaser. Unless defined elsewhere herein, capitalized terms used in this
Amendment shall have the meanings assigned to such terms in Exhibit I.



B.
The parties thereto have agreed to amend the Receivables Purchase Agreement on
the terms and conditions set forth herein.



NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller Parties and the Purchaser hereby agree as follows:


SECTION 1. Amendment to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is, effective the date hereof and subject to the satisfaction
of the condition precedent set forth in Section 2 hereof, hereby amended to


1.1 Delete in entirety the definition of “Liquidity Termination Date” set forth
in Exhibit I thereof and to substitute the following new definition therefor:


“Liquidity Termination Date” means December 31, 2023, unless all parties to this
Receivables Purchase Agreement shall have unanimously agreed upon 90 days prior
written notice to an earlier date.    


SECTION 2.    Condition Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof upon execution by each of the Seller
Parties and the Purchaser.


SECTION 3.    Covenants, Representations and Warranties of the Seller Parties.


3.1 Upon the effectiveness of this Amendment, each of the Seller Parties hereby
reaffirms all covenants, representations and warranties made by it in the
Receivables Purchase Agreement and agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
effective date of this Amendment.


3.2 Each of the Seller Parties hereby represents and warrants to the Purchaser
that: (a) this Amendment has been duly authorized by proper corporate
proceedings of each Seller Party and constitutes the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
and (b) after giving effect to the amendment contained herein, no Amortization
Event or Potential Amortization Event exists or will result from the execution
of this Amendment.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.


                        
AILIC RECEIVABLES CORPORATION, as Seller


By:
Name:    
Title:
/s/ M. Shane Henrie
M. Shane Henrie     
President and Chief Financial Officer


 
 
AMERICAN INCOME LIFE INSURANCE COMPANY, as Servicer


By:
Name:
Title:
/s/ M. Shane Henrie
M. Shane Henrie
Senior Vice President, Corporate Accounting
and Chief Financial Officer


 
 
TMK RE, LTD., as Purchaser


By:
Name:     
Title:
/s/ W. Michael Pressley
W. Michael Pressley     
President
















